Case 1:20-cv-24178-RNS Document 27 Entered on FLSD Docket 05/18/2021 Page 1 of 4




                            United States District Court
                                      for the
                            Southern District of Florida

  5AIF Maple 2 LLC, Plaintiff,           )
                                         )
  v.                                     )
                                           Civil Action No. 20-24178-Civ-Scola
                                         )
  5725 Lagorce Partners LLC and          )
  Mark Kreisler, Defendant.
                                       Order
        This matter is before the Court upon Plaintiff 5AIF Maple 2 LLC’s
 objections to United States Magistrate Judge’s report and recommendation on
 Plaintiff’s motion for attorney’s fees and motion for sanctions. For the reasons
 stated below, the Court sustains the Plaintiff’s objections (ECF No. 26), and
 finds sanctions are warranted pursuant to Federal Rule 11, but affirms and
 adopts the Magistrate Judge’s report in all other respects as the Court finds it to
 be cogent and compelling (ECF No. 25). Accordingly, the Court grants the
 Plaintiff’s motions for attorney’s fees and costs (ECF No. 8) and for Rule 11
 sanctions (ECF No. 20).
        In order to challenge the findings and recommendations of a magistrate
 judge, “a party must file written objections which shall specifically identify the
 portions of the proposed findings and recommendation to which objection is
 made and the specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781,
 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir.1989))
 (alterations omitted). The objections must also present supporting legal
 authority. Once a district court receives “objections meeting the specificity
 requirement set out above,” it must “make a de novo determination of those
 portions of the report to which objection is made and may accept, reject, or
 modify in whole or in part, the findings or recommendations made by the
 magistrate judge.” Macort, 208 F. App’x at 783-84 (quoting Heath, 863 F.2d at
 822) (alterations omitted). To the extent a party fails to object to parts of the
 magistrate judge’s report, those portions are reviewed for clear error. Id. at 784
 (quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999)). A court,
 in its discretion, need not consider arguments that were not, in the first
 instance, presented to the magistrate judge. Williams v. McNeil, 557 F.3d 1287,
 1291 (11th Cir. 2009).
        In its objection, the Plaintiff states that it “agrees with the Magistrate
 Judge’s stated factual background and applicable legal standards and generally
 agrees [with] the Magistrate Judge’s legal analysis,” but the “Plaintiff disagrees
Case 1:20-cv-24178-RNS Document 27 Entered on FLSD Docket 05/18/2021 Page 2 of 4




 with the Magistrate Judge’s conclusion” to deny the Plaintiff’s motion for Rule 11
 sanctions. (ECF No. 26, at 1.) Accordingly, it appears that the Plaintiff agrees
 that the Magistrate Judge correctly set forth the pertinent facts and law, but
 believes when the facts are applied to the law, a different result should be
 reached.
        The Magistrate Judge, the undersigned and other judges in this District
 have found that Mr. Marrero has engaged in concerning practices involving the
 removal of foreclosure actions shortly before the scheduled sale as “a tactic do
 delay the foreclosure sale.” (ECF No. 25, at 8.) Consistent with this, Magistrate
 Judge Goodman stated in his report that “Defendants’ counsel, Julio Cesar
 Marrero, is expressly on notice that these tactics are improper” and said further
 instances of the same conduct “would likely reflect a pattern of bad faith
 behavior . . . and could justify a sanctions award.” (ECF No. 25, at 10 (emphasis
 in original).) Having considered counsel’s actions before this Court and in this
 District, the Court finds that a pattern of bad faith behavior has already been
 established.
        The Court recounts below a non-exhaustive list of instances where judges
 in this District have identified similar concerning removals that appear to have
 been undertaken solely to delay foreclosure sales. For instance, after the Court
 entered its order remanding this matter back to state court, Defendants’ counsel
 again removed this matter “hours before the public sale.” ECF No. 14, 5AIF
 Maple 2 LLC v. 5725 Lagorce Partners LLC, 21-20298-Civ (S.D. Fla. April 6, 2021)
 (Cooke, J.). Upon removal, the matter was assigned to Judge Cooke. In her
 opinion remanding this matter to state court a second time, Judge Cooke noted
 “this case appears to be part of a pattern of similar attempts by Defendants’
 attorney, Mr. Julio Cesar Marrero, to file threadbare removal actions in an
 apparent effort to delay foreclosure sales.” Id. Indeed, in a March 11, 2021
 opinion, Judge Bloom found that Defendants’ counsel “improperly removed this
 action as yet another attempt to stall the foreclosure sale.” TCM Finance, LLC v.
 Conategi, LLC, 21-20640-Civ, 2021 WL 925516, at *3 (S.D. Fla. March 11, 2021)
 (Bloom, J.) (emphasis in original). In her opinion, Judge Bloom detailed five other
 instances of improper removal by Defendants’ counsel, including this case,
 where she found Defendants’ counsel engaged in similar delay tactics regarding
 foreclosure sales. Id. Chief Judge Moore also identified similar conduct by the
 Defendants’ counsel. In an April 5, 2021 opinion, Chief Judge Moore granted the
 Plaintiff’s motion to remand where the Plaintiff argued the Defendant’s removal
 was merely a “ploy to stall a ‘foreclosure sale’” set by the state court. MJM
 Structural Corp. v. Columbus Apts., LLC, No. 21-20631-Civ, 2021 WL 1762185, at
 *2-3 (S.D. Fla. April 5, 2021) (Moore, J.). In his opinion, Chief Judge Moore
 referred Defendants’ counsel to “the Committee on Attorney Admissions, Peer
Case 1:20-cv-24178-RNS Document 27 Entered on FLSD Docket 05/18/2021 Page 3 of 4




 Review, and Attorney Grievance for investigation of his actions in this case, in
 addition to Black River Partners I, LLC v. Conategi, LLC, No. 1:21-cv-20912-KMM,
 (S.D. Fla. Mar. 30, 2021) (ECF No. 8).” Id., at *3. The case mentioned in MJM,
 Black River Partners, was another case before Chief Judge Moore where the
 Defendants’ counsel again appeared to improperly remove an action to delay a
 foreclosure sale. In his opinion remanding that matter to state court, Chief
 Judge Moore stated “the Court recognizes that this is not [Defendants’ counsel’s]
 first attempt to use removal tactics in order to forestall state court proceedings.”
 ECF No. 8, Black River Partners I, LLC v. Conategi, LLC, No. 1:21-cv-20912-KMM,
 (S.D. Fla. Mar. 30, 2021) (Moore, J.). Accordingly, the Court finds that the
 Defendants’ counsel, Julio Cesar Marrero, is engaged in bad faith tactics, aimed
 at delaying foreclosure sales without a basis to do so, and it is for this conduct
 that Mr. Marrero is being sanctioned pursuant to Federal Rule 11. Despite
 numerous warnings from judges in this District, Mr. Marrero appears
 undeterred in his conduct.
        The Court also finds that it is procedurally proper to grant the Plaintiff’s
 sanctions request as the Plaintiff has complied with Rule 11’s procedural
 requirements. Under Federal Rule of Civil Procedure 11, a party may move for
 sanctions where: there has been a violation of Rule 11(b), they have served their
 Rule 11 motion on opposing counsel, and they gave 21 days for the challenged
 paper to be “withdrawn or appropriately corrected.” Fed. R. Civ. P. 11(c)(2). The
 Plaintiff states that it served its rule 11 motion on Defendants on October 21,
 2020, and waited 21 days to file its motion on the docket and in that time the
 Defendants did not withdraw or correct their notice of removal. (ECF No. 20, at
 6.) Accordingly, it appears the Plaintiff has satisfied all necessary requirements
 prior to filing its sanctions motion pursuant to Federal Rule 11(c)(2).
        Based on the above, the Court sustains the Plaintiff’s objection to the
 Magistrate Judge’s report. (ECF No. 25.) The Court finds that Rule 11 sanctions
 are warranted, and therefore Defendants’ counsel and his law firm, Marrero,
 Chamizo, Marcer Law, LP, shall be held jointly and severally liable with the
 Defendants for any fees and costs the Plaintiff incurred contesting removal in an
 amount to be determined by the Court. The Plaintiff may also recover from Mr.
 Marrero and his firm any fees incurred in bringing this Rule 11 motion. See Fed.
 R. Civ. P. 11(c)(2) (“If warranted, the court may award to the prevailing party the
 reasonable expenses, including attorney’s fees, incurred for the motion.”) To
 allow the Court to determine the amount due to Plaintiff, the Court orders the
 Plaintiff to file a motion for attorney’s fees and costs, together with supporting
 records, by May 24, 2021. Based on this order and Magistrate Judge
 Goodman’s report, the Court grants the Plaintiff’s motions for attorney’s fees
 and costs (ECF No. 8) and for Rule 11 sanctions (ECF No. 20).
Case 1:20-cv-24178-RNS Document 27 Entered on FLSD Docket 05/18/2021 Page 4 of 4




       Done and ordered, at Miami, Florida, on May 14, 2021.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
